NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO HERNANDEZ-BOYZO,                       No.   17-70525

                Petitioner,                      Agency No. A095-754-692

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Francisco Hernandez-Boyzo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s denial of cancellation of removal and administrative

closure. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss in part the petition for review.

      Hernandez-Boyzo establishes no error in the agency’s denial of

administrative closure under the factors applicable at the time of the hearing. See

Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 891 (9th Cir. 2018). We do not reach

Hernandez-Boyzo’s contentions regarding an alleged lawful admission to the

United States in 1993 because the BIA determined that administrative closure was

not warranted regardless of whether the alleged admission was procedurally

regular. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and

agencies are not required to decide issues unnecessary to the results they reach).

      We lack jurisdiction to review the agency’s discretionary determination that

Hernandez-Boyzo failed to show exceptional and extremely unusual hardship to

his qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th

Cir. 2005). Hernandez-Boyzo’s contentions regarding hardship are not colorable

and thus do not invoke our jurisdiction. See Vilchiz-Soto v. Holder, 688 F.3d 642,

644 (9th Cir. 2012) (absent a colorable legal or constitutional claim, the court lacks

jurisdiction to review the agency’s discretionary determination regarding

hardship); Martinez-Rosas, 424 F.3d at 930 (“To be colorable in this context, . . .

the claim must have some possible validity.” (citation and internal quotation marks

omitted)).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                   17-70525